TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00016-CV






In the Matter of G. R. 






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT


NO. J-15,167, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING 







PER CURIAM


	This is an appeal from an order committing a juvenile to the Texas Youth Commission.  We
will grant G. R.'s attorney's motion to withdraw and affirm the trial court's judgment.

	G. R. was adjudicated a delinquent juvenile for the offense of failure to identify himself while
a fugitive from justice.  He was placed on probation for six months by an order signed March 18, 1996. 
The State subsequently filed a motion to modify his disposition order.  G. R. pled true to the allegations that
he violated the terms of his probation by missing school May 6-10 without excuse and by failing to report
to his probation officer on May 8 and 15.  The trial court held a series of hearings at which it serially
modified his disposition order.  The court first modified the probation by placing him on home detention for
three weeks.  The court then placed him in a different home for two weeks.  He ran away from that
placement and failed to appear in court.  The court committed him to the Texas Youth Commission.  G.
R. filed a timely notice of appeal.  

	G. R.'s appointed appellate counsel has filed a brief asserting that the appeal is frivolous. 
Her brief complies with the requirements for such briefs discussed in Anders v. California, 386 U.S. 738 
(1967); Penson v. Ohio, 488 U.S. 75 (1988); and High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978). (1)  Counsel states that she has thoroughly reviewed the record.  She states that G. R.'s plea of true
to the allegations of probation violation forestalls a challenge to the sufficiency of the evidence.  See In re
R.L.S., 707 S.W.2d 726 (Tex. App.--Beaumont 1986, no writ).  She finds no abuse of discretion,
fundamental error, or improperly overruled objections.  Counsel acknowledges that her sole policy
argument--that the court should have admonished G. R. that commitment to TYC could adversely affect
him in future prosecutions--was not preserved by objection and is not fundamental error.  The State agrees
that the appeal is frivolous.

	G. R. has not filed a pro se brief to rebut his attorney's brief, which was filed on February
12, 1997.  Counsel avers that she sent copies of her brief to G.R. and to his guardian.  The State filed its
brief on March 11, 1997.  On April 24, 1997, this case was set for submission on May 21, 1997.  G. R.
has had ample time to file his own brief.

	We have conducted our own review of the record and concur with the assessment by G.
R.'s attorney and the State.  We find no meritorious grounds for appeal.  We grant Christian Bebb
Peterson's motion to withdraw as counsel of record for G. R.  


	We affirm the court's judgment.


Before Chief Justice Carroll, Justices Aboussie and B. A. Smith

Affirmed

Filed:   June 5, 1997

Do Not Publish
1.        We recognize that the Anders brief is a creature of criminal law.  In cases such as this, however,
we believe that the juvenile's interests and the interests of justice are protected by the Anders-mandated procedures.